IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


LARRY ARNOLD, ADMINISTRATOR OF          : No. 473 WAL 2016
THE ESTATE OF ERIC ARNOLD,              :
DECEASED, ON BEHALF OF THE              :
ESTATE OF ERIC ARNOLD, DECEASED,        : Petition for Allowance of Appeal from
LARRY ARNOLD, ADMINISTRATOR OF          : the Order of the Superior Court
THE ESTATE OF ERIC ARNOLD,              :
DECEASED, ON BEHALF OF THE NEXT         :
OF KIN OF ERIC ARNOLD, DECEASED,        :
AND LARRY ARNOLD, IN HIS OWN            :
RIGHT,                                  :
                                        :
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
RICHARD KAPOSY; AND/OR RICHARD          :
KAPOSY D/B/A TREEMAN                    :
LANDSCAPING; AND/OR RICHARD             :
KAPOSY D/B/A COUNTRY BOYZ               :
CUTTING CITY TREES; AND/OR              :
RICHARD KAPOSY D/B/A COUNTRY            :
BOYZ TREE SERVICE; DUQUESNE             :
LIGHT COMPANY; KAYLA WELLER;            :
AND/OR MATTHEW WELLER,                  :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.